Citation Nr: 1436573	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-44 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a skin rash, to include dermatitis.

3.  Entitlement to service connection for a disability manifest by aching joints.

4.  Entitlement to a disability manifest by persistent flu-like symptoms.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1979 and November 1990 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD and depression as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Also included in the Veteran's November 2009 substantive appeal was the issue of entitlement to service connection for sinusitis.  However, service connection for sinusitis was granted in a subsequent October 2012 rating decision.  Because this constituted a full grant of benefits sought on appeal, this issue is no longer before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a skin rash, a disability manifest by aching joints, a disability manifest by persistent flu-like symptoms, headaches, and an acquired psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pre-existing bilateral hearing loss increased in severity during his second period of active service.


CONCLUSION OF LAW

The criteria for service connection by aggravation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently seeking service connection for hearing loss.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran had two separate periods of active service, from May 1979 to August 1979, and November 1990 to June 1991.  

Regarding the Veteran's claim for service connection for hearing loss, the results of the December 2011 VA examination reflect the Veteran currently has hearing loss for VA purposes in both ears.  38 C.F.R. § 3.385.  Accordingly, a current disability is established.  Therefore, the primary question on appeal is whether this bilateral hearing loss began during, or was otherwise caused by, the Veteran's active service.

Under VA regulations, a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

In this case, the Veteran was noted to have hearing loss on his April 1979 entrance examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
50
LEFT
15
15
40
60
45

The examination report noted "Hearing loss - NDQ [(not disqualifying)]."  Accordingly, the Board finds the Veteran's bilateral hearing loss by VA standards under 38 C.F.R. § 3.385 was noted on his examination report at entrance to his first period of active service.  While this was considered non-disqualifying upon entry, affording the Veteran all reasonable doubt, the Board finds that there was pre-existing hearing loss under 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

However, in this case, the only report of audiometric testing from during the Veteran's first period of active service, testing from July 1979, reflects in improvement in hearing acuity, as summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
5
25
5

Therefore, the Board finds the Veteran's noted pre-existing bilateral hearing loss did not increase in severity during his first period of active service.

However, as discussed above, the Veteran reentered active service in November 1990.  Although the Veteran is presumed to be in sound condition except for defects noted on the entrance examination, as discussed above, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, it does not appear the Veteran was provided with an entrance examination before entering his second period of active service in November 1990.  Therefore the presumption of soundness does not apply to his second period of active service.  See id.

Because the presumption of soundness does not apply, clear and unmistakable evidence is not required to establish the Veteran's hearing loss existed prior to his second period of military service.  See 38 U.S.C.A. § 1111.  However, in this case, the evidence of record clearly establishes that the Veteran's hearing loss existed prior to his second period of active service, as it was noted even prior to his first period of active service.  Additionally, the most recent audiometric testing prior to his second period of service from July 1987 reflects some degree of hearing loss, as summarized below.







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
40
--
05
LEFT
20
10
05
--
05

Therefore, the evidence establishes the Veteran's hearing loss pre-existed his second period of active service.  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The earliest audiometric testing conducted during the Veteran's second period of active service is from April 1991, approximately six months after he re-entered active service.  The results of this audiometric testing are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
70
60
LEFT
20
20
50
60
50

The results of this April 1991 audiometric testing reflect a decrease in hearing acuity in comparison to the most recent audiometric testing prior to his second period of active service, from July 1987.  Similar decreased hearing acuity was again reflected on audiometric testing conducted in August 1996 in conjunction with the Veteran's separation physical.  Therefore, the available medical evidence suggests the Veteran's pre-existing bilateral hearing loss increased in severity during his second period of active service.

The December 2011 VA examiner opined he could not resolve whether the Veteran's hearing loss increased in severity during his second period of active service without resort to mere speculation due to the lack of an entrance examination.

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's bilateral hearing loss increased in severity during his second period of active service.  Accordingly, reasonable doubt will be resolved in favor of the Veteran, and service connection by way of aggravation is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Preexisting bilateral hearing loss having been aggravated by active duty service, service connection is granted.


REMAND

The Veteran's DD 214 reflects he served in Southwest Asia from January 1991 to May 1991.  Accordingly, VA regulations regarding service connection for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness due to active duty in the Southwest Asia theater of operations apply.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Although the Veteran has not explicitly claimed that his symptoms of skin rash, aching joints, flu-like symptoms, and headaches are due to a chronic multi-symptom illness, under VA regulations these symptoms may all be signs or symptoms of manifestations of an undiagnosed illness.  38 C.F.R. § 3.317(b).  Additionally, the Veteran has asserted he experienced these symptoms since his service in Southwest Asia.  Because no VA examination has been provided specifically addressing any chronic multi-symptom illness, remand of these issues is required for such an examination.

Regarding the Veteran's claim for service connection for headaches, several treatment records relate the Veteran's headaches to his service-connected sinusitis.  Recurrent headaches are one of the criteria for a compensable rating for sinusitis.  Accordingly, if an undiagnosed illness involving headaches is not found, a new claim for an increased rating for service-connected sinusitis should be referred to the RO based on the Veteran's headaches.

The Veteran is also seeking service connection for an acquired psychiatric disorder, to include PTSD and depression.  On his May 2008 formal application, the Veteran indicated he received medical treatment for his "PTSD/depression" from Dr. Patel in Greenville, Alabama.  As it does not appear the VA has made an attempt to obtain these relevant private treatment records, such records should be obtained upon remand.

Additionally, the December 2011 VA examiner did not provide an opinion as to whether the Veteran's diagnosed depressive disorder began during, or was otherwise caused by, his active service.  Accordingly, remand is also required to obtain an addendum nexus opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to evaluate the Veteran's complaints of skin rash, aching joints, flu-like symptoms, and headaches.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.

Consistent with the factual and medical history, including the Veteran's lay statements, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran suffers from signs and symptoms (skin rash, aching joints, flu-like symptoms, and headaches) consistent with manifestations of an undiagnosed illness or chronic multi-symptom illness, as may be associated with exposure to environmental hazards of service in the Southwest Asia Theater of Operations?

2.  After obtaining the proper authorization from the Veteran, obtain any available private treatment records from Dr. Patel in Greenville, Alabama and associate them with the claims file.  

All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

3.  After obtaining any available records from Dr. Patel, return the full claims file to the December 2011 examiner, if available.  If the same examiner is no longer available, obtain an addendum opinion from a similarly qualified medical professional.    

4.  The complete claims file must be made available to the examiner for review, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical history, the examiner should provide an opinion as to the following question:  

Is it as likely as not (50 percent or greater) that the Veteran's current depressive disorder began during, or was otherwise caused by, his active service?

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


